DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Travis V. Howell on 2/25/2022.

The application has been amended as follows: move claim 2 into claim 1, cancel claim 2, and clarify language in claim 1.

1. A liquid container device comprising: 
a liquid container having an inlet through which a liquid is poured from a replenishment container; 
a casing in which the liquid container is housed; and 

the liquid container has 
an upper surface on which the inlet is disposed, and 
a visualization surface via which the liquid is visible and that is positioned on a side of a first direction with respect to the upper surface, 
the casing includes 
a cover that is configured to pivot and that protects the upper surface, 
an engaging portion disposed between the cover and the upper surface, 
a visualization portion having an opening exposing the visualization surface, and 
a wall portion disposed on a side of a direction opposite to the first direction with respect to the visualization portion, 
the cap lever includes 
an engageable portion configured to be engaged with the engaging portion, and 
a body extending in a second direction crossing the first direction from the engageable portion, 
a surface of the body is planar and is disposed so as to face the cover, and 
an end of the body in the second direction is separated from an end of the wall portion in the direction opposite to the first direction, 
wherein the wall portion has an inclined surface inclined in a direction opposite to the second direction toward the direction opposite to the first direction, and 
the end of the wall portion in the direction opposite to the first direction is disposed at an end of the inclined surface in the direction opposite to the first direction.


2.  Canceled.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “wherein the wall portion has an inclined surface inclined in a direction opposite to the second direction toward the direction opposite to the first direction, and the end of the wall portion in the direction opposite to the first direction is disposed at an end of the inclined surface in the direction opposite to the first direction”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 3-7, for the same reason as discussed above for parent independent claim 1, dependent claims 3-7 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Ogasawara et al. (US 2012/0044285 A1)
Discloses refillable ink tanks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 25, 2022